Citation Nr: 9910152	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  95-11 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the termination of improved pension benefits 
effective January 1, 1994, due to excessive net worth, was 
correct.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1943 to December 1945.

2.  On February 3, 1999, prior to the promulgation of a 
decision in the appeal, the RO received written notification 
from the veteran, in which he effectively withdrew of the 
issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


